People v Barnes (2019 NY Slip Op 02005)





People v Barnes


2019 NY Slip Op 02005


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: SMITH, J.P., CENTRA, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Mar. 15, 2019.)


MOTION NO. (649/91) KA 02-00858.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWILLIAM J. BARNES, JR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.